H9013-3B (3/16)
 Filer’s Name, Address, Phone, email:
 Ó×ÝØßÛÔ ßò ÇÑÍØ×Üß ýîëëç
 ÎÑÍÍ ËÛØßÎßóÌ×ÔÌÑÒ ýïðéìí
 ÜßÓÑÒ ÕÛÇ ÔÛÑÒÙ ÕËÐÝØßÕ ØßÍÌÛÎÌ
 ïððí Þ·-¸±° Í¬ Í¬» ïêðð
 Ø±²±´«´« Ø× çêèïí
 Ì»´æ øèðè÷ ëíïóèðíïå Ú¿¨æ øèðè÷ ëííóîîìî
 ³¿§à¸¿©¿··´¿©§»®ò½±³å ®«¬à¸¿©¿··´¿©§»®ò½±³

               UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF HAWAII
          1132 Bishop Street, Suite 250, Honolulu, Hawaii 96813

 Debtor(s):    Ò×Ôß ÌßÜÛÒß ÓÛÒÜÑÆß                                         Case No.:   ïèóðïìëí
                                                                           Related Docket No.:   ìðô ìï

                                              CERTIFICATE OF SERVICE
 Document(s) served:                                                                             Date served:
 ÅìðÃ Ó»³±®¿²¼«³ Î»æ Í¬¿¬«- ±º Ú¿³·´§ Ý±«®¬ Ð®±½»»¼·²¹-å Û¨¸·¾·¬- ïóì
 ÅìïÃ Ý®»¼·¬±® Ý¿®±´§² Ðò Ó»²¼±¦¿ù- Ò±¬·½» ±º É·¬¸¼®¿©¿´ ±º Ñ¾¶»½¬·±² ¬±                               ðêñïçñîðïç
 Ý±²º·®³¿¬·±² ±º Ý¸¿°¬»® ïí Ð´¿²
 The undersigned certifies under penalty of perjury that that the following were served the above
 document(s) by first class mail unless noted otherwise and that consent was given to any service by
 fax or electronic means. [Enter information as shown in example below, including identification of the client if the
 individual served is an attorney or service agent. CM/ECF Notice of Electronic Filing may be attached to identify parties
 served. The notation “ECF” means that court records indicate service was made using the court’s electronic transmission
 facilities; “HD” means that service was by hand delivery; “7004(h)” means that service on a depository institution was
 made by certified mail addressed to an officer of the institution. Attach continuation sheets as needed.]
 Example:
                                           Í»» ¿¬¬¿½¸»¼ ´·-¬ò
      Name of person served
      If attorney, name of client
      Mailing address or
      Email address if served via ECF or
      Fax number if served by fax




 Dated:

 ðêñïçñîðïç
 ________________________________              ÎÑÍÍ ËÛØßÎßóÌ×ÔÌÑÒ
                                           /s/ ____________________________________________________
                                               [Print name and sign]


              U.S. Bankruptcy Court - Hawaii #18-01453 Dkt # 42 Filed 06/19/19 Page 1 of 3
Via CM/ECF:
W. Richard Abelmann on behalf of Joint Debtor Nila Tadena Mendoza;
rick@abelmannlaw.com; makana@abelmannlaw.com; lars@abelmannlaw.com;
alexandra@abelmannlaw.com; amanda@abelmannlaw.com; lisa@abelmannlaw.com;
abelmannpetersonlllc@jubileebk.net; liahnne@abelmannlaw.com; yuni@abelmannlaw.com

Karyn A. Doi on behalf of Creditor Manufacturers and Traders Trust Company
karyn@leu-okuda.com, lisa@leu-okuda.com

Steven Guttman on behalf of Trustee Howard M.S. Hu
kdubm_bk@kdubm.com

Howard M.S. Hu
Ch13mail@aol.com, hhu1h13@ecf.epiqsystems.com

Office of the U.S. Trustee.
ustpregion15.hi.ecf@usdoj.gov

Lars Peterson on behalf of Joint Debtor Nila Tadena Mendoza
rick@abelmannlaw.com; makana@abelmannlaw.com; lars@abelmannlaw.com;
alexandra@abelmannlaw.com; amanda@abelmannlaw.com; lisa@abelmannlaw.com;
abelmannpetersonlllc@jubileebk.net; liahnne@abelmannlaw.com; yuni@abelmannlaw.com

Derek W.C. Wong on behalf of Creditor Lakeview Loan Servicing, LLC
Derek.Wong@mtglawfirm.com, Peter.Stone@mtglawfirm.com;
James.Lewin@mtglawfirm.com; Wade.Tang@mtglawfirm.com;
jenelly.goldade@mtglawfirm.com; denise.bundy@mtglawfirm.com;
renee.parker@mtglawfirm.com

Via U.S. Mail:
AOAO Waipio Garden Apartments                    Chex Systems Inc.
c/o Ekimoto & Morris                             ATTN Consumer Relations
888 Mililani St. 2nd Floor                       7805 Hudson Rd. Ste. 100
Honolulu, HI 96813                               Saint Paul, MN 55125

Capital One                                      Department of Taxation
Attn: Bankruptcy                                 State of Hawaii
PO Box 30285                                     Attn: Bankruptcy Unit
Salt Lake City, UT 84130-0285                    P.O. Box 259

Capital One Bank
PO Box 71083
Charlotte, NC 28272-1083




 U.S. Bankruptcy Court - Hawaii #18-01453 Dkt # 42 Filed 06/19/19 Page 2 of 3
Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101
Internal Revenue Service
PO Box 21126
Philadelphia, PA 19114

Midland Funding LLC
PO Box 2011
Warren, MI 48090

Pearlridge Square Community Association
c/o Cadmus Properties Corporation
332 North School Street
Honolulu, HI 96817

PRA Receivables Mgmt, LLC
PO Box 41021
Norfolk, VA 23541

State of Hawaii - Unemployment Insurance
Division
830 Punchbowl St. Rm 110
Honolulu, HI 96813

Telecheck
5565 Glenridge Connector, N.E.
Atlanta, GA 30342




 U.S. Bankruptcy Court - Hawaii #18-01453 Dkt # 42 Filed 06/19/19 Page 3 of 3
